Title: From George Washington to Major Henry Lee, Jr., 6 June 1779
From: Washington, George
To: Lee, Henry Jr.


        
          Dr Sir
          Head Quarters Ringwood [N.J.] June 6th 1779
        
        I have received your favour of yesterday. You will proceed with your corps with as much expedition as you can without injuring your horses, to the vicinity of Suffrans. Baron De Kalb is directed to have two companies of light infantry formed to join you there and act with your corps. He is to endeavour to have a junior officer to you to command it, that the whole may be under your direction. The intention of your command will be to countenance the militia, plague the enemy—and cover the country from the depredations of their light parties, as much as possible. The enemy have now a body at Kings ferry and appear to be establishing a post at Stoney point to which quarter your attention is principally to be directed. I leave You at perfect liberty to dispose of yourself as you think most proper for answering the purposes I have mentioned consistent with the security of your corps. Your utmost vigilance and attention will be necessary, as you will be entirely detached and unsupported, and will act in a very disaffected country, the inhabitants will give the enemy every kind of intelligence to enable them to take advantage of your situation. You will take every measure in your power to acquire information of their situation movement and designs and give me the earliest advice of every occurrence—I wish you to exert yourself to keep up the spirits of the Militia. yrs &c.
        
          G.W.
        
        
          P.s. The instructions which you were told should be lodged for you at Genl Greenes quarters were sent there.
        
      